VirgtN, J.
The complaint is based on R. S., c. 27, § 48, as amended by St. 1885, c. 366, § 6, which creates two classes of offences: (1.) "Being found intoxicated in any street or highway and (2.) "Being intoxicated in one’s own house, or in any other building or place, becoming quarrelsome, or in any other way disturbing the public peace, or that of his own or any other family.”
The complaint sets out neither of these offences. The " place ” in which the defendant was alleged to have been found intoxicated is not specified. It is not sufficient to allege simply that he was found intoxicated in Rockland, without specifying whether in the street, highway, building, or other particular locality.
The clause "and if found guilty of being intoxicated as aforesaid,” was substituted by the legislature in the revision of 1883, for the phrase (found in the original statute of 1858, c. 33, § 26, and retained in all of the amendatory statutes of 1874, c. 255, 1880, chaps. 228 and 247) "and if found guilty of being intoxicated in the streets or highways, or of being intoxicated in his own house, or any other building or place, and becoming quarrelsome and disturbing the public peace.” So that merely being found intoxicated otherwise than in the public or private places enumerated is not an offence in this state.

Demurrer sustained. Complaint adjudged bad.

Peters, C. J., Daneortit, Libbey, Foster and Haskell* JJ., concurred.